IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEBORAH WESSELMAN,                            §
                                              §      No. 26, 2017
       Plaintiff Below,                       §
       Appellant,                             §
                                              §      Court Below: Superior Court
       v.                                     §      of the State of Delaware
                                              §
CHRISTIANA CARE HEALTH                        §      C.A. No. N15C-04-127 CEB
SERVICES, INC.,                               §
                                              §
       Defendant Below,                       §
       Appellee.                              §

                                Submitted: September 13, 2017
                                Decided:   September 18, 2017

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                        ORDER

       This 18th day of September 2017, it appears to the Court that the judgment

of the Superior Court should be affirmed on the basis of and for the reasons assigned

in its bench opinion and order dated December 16, 2016.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                          BY THE COURT:
                                          /s/ Leo E. Strine, Jr.
                                          Chief Justice


1
 Wesselman v. Christiana Care Health Servs., Inc., C.A. No. N15C-04-127 (Super. Ct. Dec. 16,
2016).